                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   BOHM LAW GROUP, INC.
                                       3   4600 Northgate Boulevard, Suite 210
                                           Sacramento, California 95834
                                       4   Telephone: 800.920.1292
                                           Facsimile: 916.927.2046
                                       5
                                       6   Robert L. Boucher (SBN: 244760)
                                           robert@boucher-law.com
                                       7
                                           BOUCHER LAW
                                       8   2121 Natomas Crossing Drive, Suite 200-239
                                           Sacramento, California 95834
                                       9   Telephone: 916.974.9756
                                      10   Facsimile: 916.927.2046

                                      11   Attorney for Plaintiff,
                                           LISAMARIE MASON
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12
   SACRAMENTO, CALIFORNIA 95834




                                      13                                 UNITED STATES DISTRICT COURT
       BOHM LAW GROUP, INC.




                                      14                               EASTERN DISTRICT OF CALIFORNIA
                                      15   LISAMARIE MASON,                                       Case No.: 2:18-cv-00223-MCE-AC
                                      16
                                                 Plaintiff,                                       ORDER GRANTING JOINT
                                      17                                                          STIPULATION OF THE PARTIES TO
                                                 v.                                               MODIFY THE SCHEDULING ORDER
                                      18
                                      19   EL DORADO HILLS FIRE DEPARTMENT;
                                           DAVE ROBERTS; and DOES 1 through 100,                          Assigned for All Purposes to
                                      20   inclusive,                                                Hon. Morrison C. England, Jr., Crtrm 7
                                      21              Defendants.                                 Action Filed: February 1, 2018
                                      22
                                      23           The Joint Stipulation of the Parties to Modify Scheduling Order is hereby GRANTED as
                                      24   follows:
                                      25              1.      A continuance of Discovery from February 1, 2019 to September 3, 2018;
                                      26              2.      A continuance of Designation of Expert Witness deadline from April 2, 2019 to
                                      27                      November 4, 2019;
                                      28   ///
                                                                                                1
                                                           Order Granting Joint Stipulation of Parties to Modify the Scheduling Order
                                           Mason v. El Dorado Hills Fire Department, et al.                                   Lawrance A. Bohm, Esq.
                                           Case No.: 2:18-cv-00223-MCE-AC                                                      Robert L. Boucher, Esq.
                                       1           3.      A continuance of Supplement Expert Designation deadline from May 2, 2019 to
                                       2                   December 2, 2019;
                                       3           4.      A continuance of Rebuttal Expert Discovery to January 5, 2018;
                                       4           5.      A continuance of Joint Notice of Trial Readiness deadline from May 31, 2019 to
                                       5                   December 16, 2019;
                                       6           6.      A continuance of Dispositive Motion deadline from July 31, 2018 to October 17,
                                       7                   2019.
                                       8
                                       9                                                 ORDER
                                      10           After review of the Joint Stipulation to Modify the Initial Pretrial Scheduling Order, the
                                      11   Court makes the following Orders:
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12       1. Close of discovery is extended to September 3, 2019.
   SACRAMENTO, CALIFORNIA 95834




                                      13       2. Designation of Expert Witnesses is extended to November 4, 2019.
       BOHM LAW GROUP, INC.




                                      14       3. Supplemental Expert Designations is extended to December 2, 2019.
                                      15       4. Rebuttal Expert Discovery is extended to January 5, 2020.
                                      16       5. Dispositive Motions are to be filed by August 11, 2020.
                                      17       6. The parties are ordered to file a Joint Notice of Trial Readiness not later than thirty (30)
                                      18   days after receiving this Court's ruling on the last filed dispositive motion. The parties are to set
                                      19   forth in their Notice of Trial Readiness, the appropriateness of special procedures, whether this
                                      20   case is related to any other case(s) on file in the Eastern District of California, the prospect for
                                      21   settlement, their estimated trial length, any request for a jury, and their availability for trial. After
                                      22   review of the parties' Joint Notice of Trial Readiness, the Court will issue an order that sets forth
                                      23   new dates for a final pretrial conference and trial.  
                                      24
                                      25   Dated: January 28, 2019
                                      26    
                                      27
                                      28
                                                                                                2
                                                           Order Granting Joint Stipulation of Parties to Modify the Scheduling Order
                                           Mason v. El Dorado Hills Fire Department, et al.                                   Lawrance A. Bohm, Esq.
                                           Case No.: 2:18-cv-00223-MCE-AC                                                      Robert L. Boucher, Esq.
